DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 12/1/2020 is acknowledged. Claims 5-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/1/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the surface or into the near-surface region”. The term “near-surface region” is a relative term. MPEP 2173.05 b provides that relative terms can be indefinite if the specification does not provide further context such that person of ordinary skill understands the scope of the claim. The 
Claims 2-4 are rejected due to dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerold US Pg Pub 2008/0033576 as cited in IDS dated 7/18/2018 in view of Wu US Pg Pub 2011/0000070.
Claims 1, 3, and 4: Gerold teaches an x-ray marker for medical implants made of a biocorrodible metallic material (Gerold Title). Gerold teaches a stent made of the biocorrodible magnesium alloy WE43 (Gerold [0034]). The stent meets the limitation of a blank and is an implant. Gerold teaches the implant has an applied x-ray marker which is tantalum carbide or tungsten carbide (Gerold [0028]). Tungsten (W) is among the elements listed in claim 1. Tungsten carbide (WC) is a particle or compound 
Gerold is silent to rolling the particles into the surface of the blank. 
Wu teaches a method and apparatus for attaching radiopaque markers to a stent. Wu teaches rollers having a rotational axis substantially parallel to the central axis of the stent such that a marker and the stent are pressed into engagement with each other when the stent is placed between a gap between the rollers (Wu [0030]), the particles would be rolled into the surface. Wu teaches that the marker is tightly fit into the stent, thereby improving marker retention onto the stent as well as reducing or eliminating protrusion of the marker from the stent (Wu [0052]). Wu teaches the process increases efficiency and application uniformity (Gerold [0015]). 
It would have been obvious to one of ordinary skill in the art before the date of invention to modify the coating process of Gerold adding rollers to the coating step as taught by Wu in order to more securely embed the markers into the stent improving retention, reduce protrusions from the stent, and increase the efficiency and uniformity of the process (Wu Abstract, [0015], and [0052]). 
Gerold is silent to a statistical distribution of the x-ray marker particles.
However, Applicant's specification teaches that a magnesium alloy containing the plurality of statistically distributed particles, and the mean distance of the particles from each other is smaller than the hundredfold mean particle diameter, is obtained by (i) providing a blank made of the biocorrodible magnesium alloy; (ii) applying a non-aqueous suspension of particles having the above-mentioned composition to the blank, and (iii) rolling the particles into the surface or into the near-surface region of the blank (Specification Page 8 lines 16-20). Applicant also teaches that the tungsten particle size is 150 nm (Specification Page 9 line 31). Thus, following the teachings found the in the art the same steps would be carried out for achieving the result. MPEP 2145 II provides the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The statistical distribution including the mean distance and number quantity would be obvious as they would result from process carried in view of the art. 
Claim 2: Gerold teaches the use of tungsten carbide. (Gerold [0028]). This is understood to be a particle consisting of W. Tungsten carbide, or WC, meets the limitation of a compound consisting of one or more of the elements listed in claim 2 as W is among the elements listed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736